Citation Nr: 1100164	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé (as an observer only)


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Columbia, 
South Carolina , which continued a 50 percent disability rating 
for the service-connected posttraumatic stress disorder (PTSD).  
In a subsequent rating decision of November 2007, an increased 
disability rating of 70 percent was granted, effective as of July 
29, 2005.  

In May 2008, the Veteran testified at a video conference hearing 
over which the undersigned Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the claims 
file.  

This matter was previously before the Board in June 2008 at which 
time a disability rating in excess of 70 percent for service-
connected PTSD was denied for the portion of the appeal period 
extending until July 1, 2007.  In a decision of the Board dated 
in September 2009, a disability rating in excess of 70 percent 
for the service-connected PTSD from July 2, 2007, was denied.  
This decision also assumed jurisdiction over the issue of 
entitlement to a TDIU and remanded the issue for additional 
development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
issue of entitlement to a TDIU is now returned to the Board for 
appellate consideration.


FINDING OF FACT

The Veteran is unable to secure and follow substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service- 
connected disabilities 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of entitlement 
to a TDIU.  The RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

TDIU

The Veteran seeks a TDIU as a result of his service-connected 
disabilities.  In order to establish a TDIU, there must be an 
impairment so severe that it is impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 
In reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  
A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for the Veteran's post- traumatic 
stress disorder (PTSD), rated as 70 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, rated 
as noncompensable.  The Veteran has a combined disability rating 
for compensation of 70 percent, effective July 29, 2005.  Thus, 
he meets the minimum schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that the 
Veteran is unable to pursue a substantially gainful occupation 
due to the service-connected disabilities. Thus, the issue is 
whether the evidence is near to balance (i.e., that supporting 
the claim and opposing the claim is nearly approximately the 
same) that the Veteran's service-connected disabilities prevent 
him from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to earn 
a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
For a Veteran to prevail on a claim for a TDIU, the record must 
reflect some factor, which takes this case outside the norm.  The 
sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the record is in approximate balance as to this critical 
question.  The record indicates that totality of the Veteran's 
service-connected disabilities demonstrate that he is unable to 
maintain substantially gainful employment.

The Veteran contends that he is unable to work due to his 
service-connected disabilities.  During his May 2008 video 
conference hearing, the Veteran indicated that the symptoms 
associated with his PTSD, to include hallucinations/visions 
related to his Vietnam service, had prevented him from working 
since October of the preceding year.  He described that he would 
see a psychologist weekly and a VA psychiatrist on a monthly 
basis, and indicated that when seen earlier in May 2008, his 
suicidal thoughts were discussed as well as the danger he 
presented to himself and others.  He added that his PTSD 
symptomatology also included memory loss, 
hallucinations/delusions and hygiene issues.

VA outpatient treatment records dated from February 2006 to 
October 2007 show continued intermittent treatment for symptoms 
associated with his PTSD.  In February 2006, the Veteran's VA 
clinical psychologist indicated that despite treatment, he 
continued to exhibit symptoms which were affecting his ability to 
maintain competitive employment.  He was said to be experiencing 
a severe level of impairment in social and occupational 
functioning.  The diagnosis was PTSD and a Global Assessment of 
Functioning (GAF) score of 40 was assigned, indicting major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  In December 2006, a GAF 
of 45 was assigned.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (hereinafter "DSM-IV"); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). 

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A lay statement from the Veteran's fiancé received in October 
2007, shows that that Veteran was said to be self-employed as a 
mechanic, as the sole owner and employee of a shop, but was in 
the process of closing the shop due to a variety of side effects 
from the medications he was taking for his psychiatric disorder.  
It was also indicated that the Veteran was having financial 
difficulties due to a stressful relationship with the variety of 
his customers.

A VA mental health evaluation report dated in May 2008 shows that 
the Veteran reported closing his business in September 2007 due 
to excessive sedation from medications.  The diagnosis was 
chronic PTSD, and a GAF of 41 was assigned.

A VA examination was conducted in July 2008 and the claims folder 
was reviewed.  The Veteran's reported symptoms included: 
difficulty sleeping, nightmares, hypervigilence, difficulty in 
crowds and with anger, intrusive thoughts, depression and 
auditory/visual hallucinations.  The report indicated that the 
Veteran had not been employed since September 2007 when he was 
self-employed as a mechanic and closed his business.  Mental 
status examination revealed that the Veteran was generally alert 
and oriented.  The Veteran had difficulty with thought process, 
attention was impaired and speech was slow.  There was some 
evidence of memory loss.  The Veteran endorsed having auditory 
and visual hallucinations and indicated that he had on-going 
thoughts of suicide.  PTSD was diagnosed and a GAF score of 41 
was assigned.  The examiner indicated that the Veteran's current 
PTSD symptoms were productive of severe functional impairment.  
It was noted that he reported having no friends and no hobbies 
and had difficulty completing the activities of daily living.  
The examiner also observed that the Veteran had problems with 
attention and memory and noted that his fiancé managed their 
financial affairs.  

VA outpatient treatment records dated from December 2007 to 
October 2008 show continued treatment associated with his 
service-connected PTSD.  The assigned GAF scores during this 
period were 41.

A lay statement from the Veteran's fiancé dated received in 
October 2008 shows that she indicated that the Veteran had closed 
his business due to mental stress, lack of sleep, financial 
stress, and medication side effects rendering him groggy and 
drowsy.

A private medical record from E. D. A., Ph. D., dated in 
September 2008, shows that the Veteran was said to exhibit 
symptoms which included anger, re-experiencing stressful Vietnam 
events, problems concentrating, trouble sleeping, employment 
difficulties, and physical problems.  The diagnosis was PTSD.  
Dr. A. explained that the Veteran's PTSD symptomatology appeared 
throughout all aspects of his life and indicated that he Veteran 
should be considered disabled due to PTSD by VA and the Social 
Security Administration.

A letter from the Veteran received in March 2009 shows that in 
referencing his fiancé's statement, he explained that in addition 
to impairment from PTSD and medications taken for that condition, 
he also underwent surgery in 2005 for a blood clot and had been 
diagnosed with neuropathy and hypertension.

A letter from the Veteran's attending VA psychiatrist dated in 
October 2009 shows that the Veteran was being treated for 
symptoms associated with his PTSD and depression, secondary to 
chronic pain.  It was indicated that despite multiple medication 
trials, he continued to have severe symptoms of PTSD and 
depression. He would experience depressed mood with anhedonia and 
regular thoughts of suicide; a sense of hopelessness about the 
future; and was very isolative.  He continued to have chronic 
sleep disturbance with multiple mid-night awakenings related to 
severe nightmares of Vietnam combat exposure.   He would always 
be on guard and hypervigilant, avoiding people and crowds due to 
both anxiety, paranoia, and fear that his irritability would get 
the best of him.  He also would suffer from persistent treatment 
resistant auditory hallucinations of Vietnamese where he felt 
they were trying to kill him.  Multiple medications were said to 
have been without benefit.  The VA psychiatrist concluded that 
the Veteran was clearly not able to maintain gainful employment 
at this time, and that it was unlikely a possibility in the near 
future.  He was said to be currently totally disabled secondary 
to the above conditions.

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above (primarily the 
service-connected PTSD), and giving the benefit of the doubt to 
the Veteran, the Board finds that the competent medical evidence 
of record supports that the Veteran is precluded from engaging in 
substantially gainful employment as a result of his service-
connected disabilities. The Veteran's PTSD clearly prevents the 
Veteran from maintaining gainful employment.  The Board 
recognizes that the VA psychiatrist in October 2009 also 
indicated that the Veteran was experiencing depression due to 
chronic pain. However, most of the symptoms enumerated in 
describing the Veteran's disability involved his PTSD and those 
associated with the depression are not necessarily exclusive of 
the PTSD.  In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims.  See Clemons v. 
Shinseki, 23 Vet. App.1, 4 (2009) (a claim for benefits based on 
PTSD encompasses benefits based on anxiety and (or) a schizoid 
disorder because the evidence developed during the processing of 
the claim indicated that the symptoms for which [the claimant] 
was seeking VA benefits may have been caused by anxiety or 
schizoid disorder).

Moreover, while medical inquiry could be conducted towards 
distinguishing any of the PTSD symptomatology from the Veteran's 
service-connected PTSD, such an attempt would likely not be 
fruitful.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(Observing that when it is not possible to separate the effects 
of a service- connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandate that 
reasonable doubt on any issue was to be resolved in the Veteran's 
favor, and that all signs and symptoms be attributed to the 
service- connected condition).  

There can be no doubt that further inquiry could be undertaken 
with a view towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the  
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 
421.


ORDER

A TDIU is granted, subject to the statutes and regulations 
governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


